Motion, insofar as it seeks reargument, granted to the extent of (1) deleting from the recital paragraph of this court’s order entered on June 4, 1985 the figure "1,133,754” and substituting therefor the figure "1,133,705,” and (2) modifying, on the facts, the penultimate paragraph of the order and of the judgment of the Supreme Court, New York County, entered, respectively, on November 5 and November 8, 1984, from which movants cross-appealed, to indicate that recovery on the fifth cause of action be $7,400 rather than $79,043, from September 8, 1982 forward, and otherwise affirmed. The clerk of said court is directed to compute the precise arithmetical computation herein for inclusion in said order and judgment.
The motion, insofar as it seeks leave to appeal to the Court of Appeals, and the cross motion seeking the same relief, are denied. Concur—Murphy, P. J., Fein, Milonas, Kassal and Rosenberger, JJ.